                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JOSHUA LEE GRANT,

       Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-CV-00482

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Joshua Grant filed this action seeking review of the Commissioner’s Final

Decision denying his application for Supplemental Security Income (“SSI”) under Title XVI of

the Social Security Act. Compl., pp. 1–2, ECF No. 2. By standing order, this action was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for Proposed Findings and

Recommendations (“PF&R”). Standing Order, p. 2, ECF No. 4. In his PF&R issued on August

24, 2018, Magistrate Judge Aboulhosn recommends this Court grant judgment on the pleadings in

favor of Plaintiff, reverse the Final Decision of the Commissioner, remand these matters for further

proceedings, and dismiss this case. PF&R, pp. 1–2, ECF No. 18. Defendant Nancy Berryhill filed

objections to the PF&R on September 6, 2018. Def.’s Objs. to PF&R, ECF No. 19.

       As explained below, the Court DENIES Defendant’s objections (ECF No. 19), ADOPTS

Magistrate Judge Aboulhosn’s PF&R (ECF No. 18), DENIES Defendant’s Motion for Judgment

on the Pleadings (ECF No. 16), GRANTS Plaintiff’s Motion for Judgment on the Pleadings to the

extent he requests remand (ECF No. 12), REVERSES the Commissioner’s Final Decision,

REMANDS this matter for further proceedings, and DISMISSES this case from the docket.
                                        I. BACKGROUND

       Plaintiff protectively filed an application for Title XVI benefits on August 14, 2014,

alleging disability beginning on January 1, 2014, due to “depressive order, asthma, and mild

mental retardation.” Transcript, p. 210, ECF Nos. 9-1–9-14. Plaintiff’s claim was denied initially

on December 5, 2014, and again on February 26, 2015. Id. at 112–16, 120–22. An administrative

hearing reviewing these denials was held on March 15, 2017 with Administrative Law Judge

(“ALJ”) Melinda Wells. Id. at 70–89.

       On March 30, 2017, the ALJ entered an unfavorable decision. Id. at 17–33. In her decision,

the ALJ made specific findings of Plaintiff’s Residual Functional Capacity (“RFC”) and his ability

to handle social interactions, stating he can “occasionally interact with supervisors and co-

workers.” Transcript, at 24. The ALJ also made findings as to Plaintiff’s training requirements for

new work, determining Plaintiff “requires hands on demonstration of tasks and repetition of

instructions throughout the first one to two days on a new job.” Id. (emphasis added). According

to the Vocational Expert (“VE”), Anthony T. Michael, Jr., this type of training requirement was a

basis for his testimony about the types of jobs available to Plaintiff. Id. at 86. When asked by

Plaintiff’s counsel, the VE testified that a situation where Plaintiff requires weekly training would

raise his need to the level of “accommodated work or special supervision.” Id. at 88.

       On May 26, 2017, Plaintiff sought review by the Appeals Council of the ALJ’s unfavorable

decision. Id. at 269–70. On February 6, 2018, the Appeals Council denied Plaintiff’s Request for

Review, resulting in a final decision of the Commissioner. Id. at 1–7. Thereafter, Plaintiff filed the

Complaint with this Court on March 26, 2018, objecting to the final decision of the Commissioner.

Compl., ¶ 6. Plaintiff then moved for Judgment on the Pleadings, arguing the ALJ failed to properly

consider Plaintiff’s intellectual impairment under Listing 12.05B at step three of the five-step



                                                 -2-
analysis.1 Pl.’s Mem. Supp. J. on Pleadings, p. 7, ECF No. 15. As part of his argument, Plaintiff

again raised the issue of the ALJ’s finding that Plaintiff would only “require hands-on

demonstration of tasks and repetition of instructions throughout the first one to two days on a new

job[.]” Id. at 15. Plaintiff then points to the testimony of Dr. Corbett Alderman, who stated that

Plaintiff would require “regular supervision and positive reinforcement.” Id.

       In his PF&R, Magistrate Judge Aboulhosn finds the ALJ appropriately considered

Plaintiff’s mental impairments at step three under Listing 12.11, rather than 12.05B. 2 PF&R, at

25–26. However, the magistrate judge subsequently examined the issue of Plaintiff’s training

requirements and finds the ALJ’s decision on this matter was not supported by substantial evidence

at step five. Id. at 29. Defendant filed her objections to the PF&R on September 6, 2018.

                                 II. STANDARD OF REVIEW

       This Court must “make a de novo determination of those portions of the . . . [Magistrate

Judge’s] proposed findings or recommendations to which objection is made.” 28 U. S. C.

§ 636(b)(1). The scope of this Court’s review of the Commissioner’s decision, however, is narrow:

this Court must uphold the Commissioner’s factual findings “if they are supported by substantial



               1
                  See 20 C.F.R. § 404.1520. The Commissioner must address whether (1) the
claimant is working at a substantial, gainful activity; (2) the claimant has a severe impairment or
combination of impairments that significantly limits the claimant’s physical or mental ability to
do basic work activities; (3) such impairment or combination of impairments meets or equals a
listed impairment in the regulations; failing step three, that a RFC assessment shows (4) such
impairment or combination of impairments prevents the claimant from doing past relevant work;
and, (5) considering the claimant’s RFC, age, education, and past work experience, such
impairment or combination of impairments prevents the claimant from doing any other work. Id.;
20 C.F.R. § 416.920. For a claimant to be declared disabled, steps one and two must always be
resolved favorably to the claimant. See 20 C.F.R. §§ 404.1520 and 416.920. If step three is
resolved favorably to the claimant, the inquiry ends, and the claimant is declared disabled. Id. If
step three is resolved unfavorably to the claimant, steps four and five must be resolved favorably
to the claimant to find claimant disabled. Id.
        2
          Plaintiff did not object to this finding, thus the Court does not review this determination
and adopts it in whole.
                                                -3-
evidence and were reached through application of the correct legal standard.” Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996). “Substantial evidence” is defined as “consist[ing] of more than a

mere scintilla of evidence but may be somewhat less than a preponderance.” Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). In reviewing the case for substantial evidence, the Court does not

re-weigh conflicting evidence, make determinations as to credibility, or substitute its own

judgment for that of the Commissioner. Id. If there is conflicting evidence and reasonable minds

could differ as to whether a claimant is disabled, it is the Commissioner or his designate, the ALJ,

who makes the decision. Craig, 76 F.3d at 589 (citation omitted). The Court must also address

whether the ALJ analyzed all relevant evidence and sufficiently explained the rationale in crediting

or discrediting evidence. Milburn Colliery Co. v. Hicks, 138 F. 3d 524, 528 (4th Cir. 1998).

                                        III. DISCUSSION

       Defendant objects to the PF&R, alleging Magistrate Judge Aboulhosn’s findings err on

procedural grounds and as a matter of law. Def.’s Objs. to PF&R, at 1, 4. Defendant clarifies this

in two points. First, Defendant alleges Magistrate Judge Aboulhosn improperly raised an issue sua

sponte, which should be deemed as waived, and denied Defendant proper notice to address the

merits of this issue. Id. at 1. Second, Defendant alleges Magistrate Judge Aboulhosn improperly

weighed evidence and overlooked the Commissioner’s determinations when finding that the RFC

was not supported by substantial evidence. Id. at 4. The Court addresses each objection in turn.

       A. Waiver and Notice

       In his Memorandum in Support of Judgment on the Pleadings, Plaintiff made one primary

argument. He claimed the ALJ failed to evaluate Plaintiff’s intellectual impairment under Listing

12.05B at step three. Pl.’s Mem. Supp. J. on Pleadings, at 1. Magistrate Judge Aboulhosn rejects

this argument, but alternatively finds the RFC at step five was not supported by substantial



                                                -4-
evidence to support the limitation that Plaintiff “requires hand on demonstration of tasks and

repetition of instructions throughout the first one or two days on a new job[,]” and recommends

remand. PF&R, at 29 (emphasis added). PF&R, at 29. Defendant contends that because Plaintiff

did not specifically raise this issue before the magistrate judge, it is waived. Def.’s Obj. to PF&R,

at 1. Furthermore, Defendant argues that by raising this issue sua sponte, Magistrate Judge

Aboulhosn denied Defendant the required notice and opportunity to address the issue.

       Generally, a claimant forfeits an argument not raised at some point in the administrative

proceedings below. KUBITSCHEK & DUB, SOCIAL SECURITY DISABILITY: LAW & PROCEDURE IN

FEDERAL COURT 892 (2017 ed.) (“Historically, reviewing courts have declined to hear arguments

that the parties did not raise below” at the administrative level.); see, e.g., Sims v. Apfel, 530 U.S.

103, 105 (2000) (“[A] claimant pursuing judicial review has [not] waived any issues that he did

not include in [the] request [for review by the Appeals Council].”); cf. Motin v Comm’r of Soc.

Sec., No. 09-13354, 2010 WL 1754821 (E.D. Mich. 2010) (finding that an argument made to the

Appeals Council but not to the ALJ or in the application for benefits was unpreserved).

       While not a primary argument, Plaintiff raised the issue of his training requirements before

the magistrate judge in his motion, as well as with the ALJ during his hearing. Pl.’s Mem. Supp. J.

on Pleadings, at 15; Transcript, at 88. Specifically, the VE was asked how his assessment would

change if an individual required repeated instruction beyond the first couple days of work.

Transcript, at 88. The VE testified that repetitive instruction would cause a worker to fall into the

range of “accommodated work.” Id. This differs from the VE’s original assessment of the potential

jobs available, which presupposed an individual who only required initial instruction. Id. at 54.

       Defendant argues waiver applies here and exclusively cites to caselaw that pertains to

waiver of appellate review, not review by a district court. Def.’s Obj. to PF&R, at 3. As this issue



                                                 -5-
is still at the district level, the Court finds this unpersuasive. See Youngworth v. U.S. Parole

Comm’n, 728 F. Supp. 384, n.3 (W.D.N.C. 1990) (holding a petitioner’s assertion that the

Government waived arguments by failing to raise them prior to filing objections to the magistrate

judge’s findings and recommendations “lacks merit”). Since this specific issue in determining

Plaintiff’s RFC was raised with the ALJ and in Plaintiff’s Motion, it was not waived.

       Defendant further argues that she has been deprived of notice of this issue, as well as the

opportunity to argue the merits of Magistrate Judge Aboulhosn’s findings in regard to the RFC at

step five. Def.’s Obj. to PF&R, at 3. However, immediately following this objection, Defendant

lays out her argument in favor of finding substantial evidence supports her decision. Id. at 4–7.

       This Court has authority to grant summary judgment on any issue not raised by the parties,

so long as parties have notice and a reasonable time to respond. FED. R. CIV. P. 56(f). As parties

have submitted their arguments in response to the PF&R, they have had ample notice and ability

to respond to this issue. The Court finds an argument to the contrary is without merit. As such,

Defendant’s first objection regarding waiver and notice is denied.

       B. The RFC Assessment and Step Five

       Magistrate Judge Aboulhosn finds the RFC assessment with respect to Plaintiff’s training

requirements is not supported by substantial evidence and recommends remand. PF&R, at 29.

Defendant objects to this on the merits, stating this finding requires an improper re-weighing of

the evidence. Def.’s Obj. to PF&R, at 4.

       The ALJ made a specific finding that Plaintiff requires hands on demonstration for the first

one or two days. Transcript, at 24. This factor was determinative in the VE’s finding, as regular

instruction would result in a special accommodation. Id. at 88; see also Walker v. Bowen, 889 F.2d

47, 51 (4th Cir. 1989) (remanding an SSI case on the basis that the ALJ had not ensured the VE



                                                -6-
knew what the claimant’s abilities and limitations were). In Defendant’s objections, she argues

this finding is supported throughout the record. Def.’s Obj. to PF&R, at 5

        Defendant claims the magistrate judge disregarded evidence that Plaintiff was independent

in basic activities of daily living, attended regular education classes, and his teachers said he was

“able to ask for assistance when necessary.” Id. at 5. Defendant further states Plaintiff has

demonstrated through prior work that he can handle jobs in the national economy and that boredom

with work does not constitute inability to perform tasks. Id.

        However, the Court finds this evidence goes only to Plaintiff’s capacity for socialization,

and not his ability to receive, follow, and remember instructions. Being able to ask for assistance

in school does not speak to how much assistance is required in learning a new task; and performing

basic functions of home life does not equate to following directions in a work environment.

Furthermore, presenting evidence that Plaintiff was bored with his job at Goodwill only attests to

his ability to socialize and engage, not his ability to comprehend instructions. Indeed, Plaintiff self-

reported that his training at Goodwill lasted at least two weeks. Transcript, at 400.

        Turning to the ALJ’s final decision, the closest assessment analogous to his ability to

comprehend training is a determination that Plaintiff has a moderate limitation in “understanding,

remembering, or applying information.” Id. at 23. However, the evidence used to support this

assessment only points to personal care, the ability to count, and Plaintiff’s interest in video games,

but does not cite any direct evidence of Plaintiff’s needs in regard to job skills training. Id. In fact,

only later in the final decision does the ALJ cite to a single piece of evidence —contrary to her

determination—that Plaintiff “had trouble following directions” at his jobs at Goodwill and

McDonald’s. Id. at 25. Defendant claims this was accounted for in the ALJ’s finding that, because

McDonald’s work is “medium-skilled”, Defendant accommodated his training requirements by



                                                  -7-
limiting him to simple, routine work. Def.’s Obj. to PF&R, at 7. Again, Defendant misses the mark

on what skills the evidence speaks to. Failure of a task requiring a higher skill level does not

guarantee success in a simpler assignment.

       While there exists substantial evidence that Plaintiff can handle personal interactions in a

social setting, the ALJ does not draw a line as to how this substantiates a claim that he does not

require special accommodations in training. In fact, the evidence in the transcript displays the

opposite, as he required extra assistance in school and that he was unable to follow directions at

his jobs. While the Court will not make a finding as to the weight this evidence should be afforded,

it is the duty of the ALJ to base a finding of the RFC on substantial evidence. Here there is no

evidence offered to support a limitation of one to two days of training.

       Under sentence four of 42 U.S.C. § 405(g), remand is appropriate when a reviewing court

determines the findings of fact by the Commissioner or her designate (i.e. the ALJ) are not

supported by substantial evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). The

Court finds Defendant has conflated Plaintiff’s ability to handle social interactions with the amount

of supervision and training he requires. When parsing out these issues to their appropriate

categories, the Court finds no evidence offered in support of the ALJ’s finding on the latter. As

such, the Court denies Defendant’s second objection and finds remand is appropriate. The

Commissioner must substantiate her finding as to the Plaintiff’s training requirements.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s objections (ECF No. 19),

ADOPTS Magistrate Judge Aboulhosn’s PF&R (ECF No. 18) insofar as it is consistent with this

order, DENIES Defendant’s Motion for Judgment on the Pleadings (ECF No. 16), GRANTS

Plaintiff’s Motion for Judgment on the Pleadings to the extent he requests remand (ECF No. 12),



                                                -8-
REVERSES the Commissioner’s Final Decision, REMANDS the matter for further proceedings,

and DISMISSES this case from the docket.

      The Court DIRECTS the Clerk to send a copy of this Order to counsel of record.



                                           ENTER:       March 22, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -9-
